Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	In preliminary amendments dated 8/23/19, Applicant amended claim 1, canceled no claims, and added new claims 2-20.  Claims 1-20 are presented for examiner.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, and 14 of U.S. Patent No. 9, 542, 397. Although the claims at issue are not identical, they are not patentably distinct from each other the recite similar subject matter.  See chart below:
Instant Application claim
‘397 Patent claim
1
1
4
6, 14
5
6
7
1, 14
8
7
9
1
10
1, 7
11
1

7
13
7
14
6, 14
15
6
16
1
17
1
18
1, 7
19
7
20
7



Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the 
Claim(s) 1-7, 9-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nagarkar et al (US 8,195,620), hereafter known as Nagarkar.
With respect to claim 1, Nagarkar teaches:
reading the data stored in storage of the computing system, wherein the data includes a plurality of files (column 3 lines 13-16 initiating a backup for database, column 2 lines 52-53 database objects include files); 
generating a backup stream that includes the data by encapsulating the plurality of files into the backup stream (column 3 lines 46-61 generating a backup of the data as a backup stream, backup data stored on a storage, backup of objects as records, column 3 lines 30-31 backup in storage 106, lines 41-43 backup in blocks of data); 
creating a record for each file when generating the backup stream, wherein each record is associated with one or more blocks of the corresponding file (column 2 lines 46-51 database stores tables, tables with records are backed up, column 1 lines 17-21 database tables as records known in art, column 3 lines 4-43 storage has blocks for backup, column 4 lines 18-24 backup stream as blocks);
creating an offset map for the files in the backup stream, wherein the offset map identifies the files included in the backup and identifies starting locations of the records associated with the files in the backup stream (column 4 lines 53-64 catalog with locations of blocks in backup stream); 
storing the offset map in association with the backup (figure 1 storing the catalog with the backup stream).

reading the data stored in storage of the computing system, wherein the data includes a plurality of files (column 3 lines 13-16 initiating a backup for database, column 2 lines 52-53 database objects include files); 
generating a sequential backup stream that includes the data by sequentially reading the plurality of files and encapsulating the plurality of files into the sequential backup stream (column 3 lines 46-61 generating a backup of the data as a backup stream, backup data stored on a storage, backup of objects as records, column 3 lines 30-31 backup in storage 106, lines 41-43 backup in blocks of data, column 4 lines 24-26 blocks streamed in sequential order in backup); 
creating an offset map for the plurality of files included in the sequential backup stream, wherein the offset map includes a file record for each of the plurality of files and wherein each file record includes a file offset map (column 4 lines 53-64 catalog with locations of blocks in backup stream, lines 26-28 each block has id in catalog); and 
storing the offset map in association with the backup  (figure 1 storing the catalog with the backup stream).
With respect to claim 18, Nagarkar teaches a non-transitory computer readable medium (columns 2-3 lines 62-27, figure 1 memory 116, may be removable storage) comprising computer executable instructions (column 3 lines 6-12 data protection software 118 stored in memory 116, column 4 lines 8-12 data protection software manages backups and restores of data).
With respect to claim 2, Nagarkar teaches wherein the backup stream is a sequential backup stream created by sequentially reading through the plurality of files being backed up (column 4 lines 24-26 blocks streamed in sequential order in backup).

With respect to claims 5 and 15, Nagarkar teaches generating the offset map after the backup is completed (column 7 lines 25-27 catalog created after backup).
With respect to claim 6, Nagarkar teaches wherein the offset map includes one or more of a file byte offset, a sequential backup stream offset, and a size of the at least one record (column 4 lines 24-26 blocks streamed in sequential order in backup).
With respect to claim 7, Nagarkar teaches wherein each of the offsets for the records are set with respect to a corresponding file or with respect to the entire backup stream (column 4 lines 24-26 block locations with respect to backup stream).
With respect to claim 9, Nagarkar teaches restoring the backup stream or restoring only a portion of the backup stream (figure 3 method for restoring a backup stream).
With respect to claim 11, Nagarkar teaches wherein the file offset map further identifies start locations of each of the plurality of files (column 4 lines 53-64 catalog with locations for each block).
With respect to claims 12 and 19, Nagarkar teaches wherein each record is associated with a plurality of data records, each data record associated with a portion of a file that includes one or more blocks (column 4 lines 53-64 backup stream has blocks, column 3 lines 53-56 backup of files/objects).
With respect to claim 16, Nagarkar teaches restoring the backup stream (figure 3 method for restoring from a backup stream).


Rejections under 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim3 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagarkar in view of Searls (US 8,903,777).
With respect to claims 4 and 14, all the limitations in claims 1and 10 are addressed by Nagarkar above.  Nagarkar does not teach generating the offset map while the backup stream is being generated.  Searls teaches this in describing a backup process where the backup catalog for the backup is created during the process (column 7 lines 47-64 figure 8 step 850).  It would have been obvious to have combined this function of creating the catalog during the backup process with the backup techniques in Nagarkar in order to have a real-time creation of the catalog that exists and is usable in case of disaster or corruption that inhibits creation of a catalog at a later time.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/27/21